
	

113 HR 1165 IH: Maximize Offshore Resource Exploration Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1165
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Calvert (for
			 himself, Mr. Latta,
			 Mr. Nunes,
			 Mr. Gary G. Miller of California,
			 Mr. McKeon, and
			 Mr. Carter) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on the
			 Budget and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To greatly enhance the Nation’s environmental, energy,
		  economic, and national security by terminating long-standing Federal
		  prohibitions on the domestic production of abundant offshore supplies of oil
		  and natural gas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maximize Offshore Resource Exploration
			 Act of 2013 or the MORE Act of 2013 .
		2.Termination of
			 prohibitions on expenditures for, and withdrawals from, offshore oil and gas
			 leasing
			(a)Prohibitions on
			 expendituresAll provisions
			 of Federal law that prohibit the expenditure of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities for any area of the Outer
			 Continental Shelf shall have no force or effect with respect to such
			 activities.
			(b)Revocation
			 withdrawalsAll withdrawals of Federal submerged lands of the
			 Outer Continental Shelf from leasing, including withdrawals by the President
			 under the authority of section 12(a) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with
			 respect to the leasing of areas for exploration for, and development and
			 production of, oil and natural gas.
			3.Outer Continental
			 Shelf oil and natural gas leasing programThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by inserting after section 9 the
			 following:
			
				10.State approval
				requirement with respect to oil and natural gas leasing
					(a)In
				generalThe Secretary may not
				issue any lease authorizing exploration for, or development of, oil and natural
				gas in any area of the outer Continental Shelf that is located within 25 miles
				of the coastline of a State unless the State has enacted a law approving of the
				issuance of such leases by the Secretary.
					(b)State approval
				permanentRepeal of such a law by a State shall have no effect
				for purposes of subsection
				(a).
					.
		4.Sharing of
			 revenues
			(a)In
			 generalSection 8(g) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended—
				(1)in paragraph (2)
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
				(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8); and
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)Royalties under
				qualified oil and gas leases
							(A)In
				generalExcept as provided in subparagraph (B), of amounts
				received by the United States as royalties under any qualified oil and gas
				lease on submerged lands that are located within the seaward boundaries of a
				State established under section 4(a)(2)(A)—
								(i)12.5 percent shall be deposited in the
				general fund of the Treasury;
								(ii)12.5 percent
				shall be deposited in the Renewable Energy Reserve established by section 5 of
				the MORE Act of 2013;
				and
								(iii)75 percent shall
				be paid to the States that are producing States with respect to those submerged
				lands.
								(B)Lease tracts
				within 25 miles of the coastlineOf amounts received by the United States as
				royalties under any qualified oil and gas lease on submerged lands that are
				located within 25 miles of the coastline of a State and within the seaward
				boundaries of a State established under section 4(a)(2)(A)—
								(i)5 percent shall be deposited in the general
				fund of the Treasury;
								(ii)5 percent shall
				be deposited in the Renewable Energy Reserve established by section 5 of the
				MORE Act of 2013; and
								(iii)90 percent shall
				be paid to the States that are producing States with respect to those submerged
				lands.
								(C)Leased tract
				that lies partially within the seaward boundaries of a StateIn
				the case of a leased tract that lies partially within the seaward boundaries of
				a State, the amounts of royalties from such tract that are subject to
				subparagraph (A) or (B), as applicable, with respect to such State shall be a
				percentage of the total amounts of royalties from such tract that is equivalent
				to the total percentage of surface acreage of the tract that lies within such
				seaward boundaries.
							(D)DefinitionsIn
				this paragraph:
								(i)Adjacent
				StateThe term adjacent
				State means, with respect to any program, plan, lease sale, leased tract
				or other activity, proposed, conducted, or approved pursuant to the provisions
				of this Act, any State the laws of which are declared, pursuant to section
				4(a)(2), to be the law of the United States for the portion of the outer
				Continental Shelf on which such program, plan, lease sale, leased tract, or
				activity appertains or is, or is proposed to be, conducted.
								(ii)Adjacent
				zoneThe term adjacent zone means, with respect to
				any program, plan, lease sale, leased tract, or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, the portion of
				the outer Continental Shelf for which the laws of a particular adjacent State
				are declared, pursuant to section 4(a)(2), to be the law of the United
				States.
								(iii)Producing
				StateThe term producing State means an adjacent
				State having an adjacent zone containing leased tracts from which are derived
				royalties under a lease under this Act.
								(iv)StateThe
				term State includes Puerto Rico and the other territories of the
				United States.
								(v)qualified oil
				and gas leaseThe term qualified oil and gas lease
				means a lease under this Act granted after the date of the enactment of the
				MORE Act of 2013 that
				authorizes development and production of oil and natural gas and associated
				condensate.
								(E)ApplicationThis paragraph shall apply to royalties
				received by the United States after September 30,
				2013.
							.
				(b)Establishment of
			 State seaward boundariesSection 4(a)(2)(A) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first
			 sentence by striking , and the President and all that follows
			 through the end of the sentence and inserting the following: . Such
			 extended lines are deemed to be as indicated on the maps for each Outer
			 Continental Shelf region entitled Alaska OCS Region State Adjacent Zone
			 and OCS Planning Areas, Pacific OCS Region State Adjacent Zones
			 and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent
			 Zones and OCS Planning Areas, and Atlantic OCS Region State
			 Adjacent Zones and OCS Planning Areas, all of which are dated September
			 2005 and on file in the Office of the Director, Minerals Management Service.
			 The preceding sentence shall not apply with respect to the treatment under
			 section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432) of qualified outer Continental Shelf revenues
			 deposited and disbursed under subsection (a)(2) of that
			 section..
			5.Renewable Energy
			 Reserve
			(a)In
			 GeneralFor budgetary
			 purposes, there is established a separate account in the Treasury to be known
			 as the Renewable Energy Reserve.
			(b)ContentsThe Renewable Energy Reserve shall consist
			 of amounts deposited into it under subparagraphs (A) and (B) of paragraph (6)
			 of section 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)),
			 as amended by this Act.
			(c)UseThe Renewable Energy Reserve shall be
			 available to offset the cost of legislation enacted after the date of the
			 enactment of this Act—
				(1)to accelerate the
			 use of cleaner domestic energy resources and alternative fuels;
				(2)to promote the
			 utilization of energy-efficient products and practices; and
				(3)to increase research, development, and
			 deployment of clean renewable energy and efficiency technologies and job
			 training programs for those purposes.
				(d)Procedure for
			 Adjustments
				(1)Budget committee
			 chairmanAfter the reporting of a bill or joint resolution, or
			 the offering of an amendment thereto or the submission of a conference report
			 thereon, providing funding for the purposes set forth in subsection (c) in
			 excess of the amounts provided for those purposes for fiscal year 2013, the
			 chairman of the Committee on the Budget of the applicable House of Congress
			 shall make the adjustments set forth in paragraph (2) for the amount of new
			 budget authority and outlays in that measure and the outlays flowing from that
			 budget authority.
				(2)Matters to be
			 adjustedThe adjustments referred to in paragraph (1) are to be
			 made to—
					(A)the discretionary
			 spending limits, if any, set forth in the appropriate concurrent resolution on
			 the budget;
					(B)the allocations
			 made pursuant to the appropriate concurrent resolution on the budget pursuant
			 to section 302(a) of Congressional Budget Act of 1974; and
					(C)the budget
			 aggregates contained in the appropriate concurrent resolution on the budget as
			 required by section 301(a) of Congressional Budget Act of 1974.
					(3)Amounts of
			 adjustmentsThe adjustments referred to in paragraphs (1) and (2)
			 shall not exceed the total of the receipts over a 10-year period, as estimated
			 by the Congressional Budget Office upon the enactment of this Act.
				
